





OFFICE LEASE AGREEMENT

between

HULEN SOUTH TOWER LIMITED,
as Landlord

and

REOSTAR ENERGY CORPORATION,
as Tenant



3880 Hulen Street
Fort Worth, Texas


--------------------------------------------------------------------------------




BASIC LEASE INFORMATION
    Tenant: ReoStar Energy Corporation     Address of Tenant: 3880 Hulen Street
Suites 500 and 510
Fort Worth, Texas 76107     Tenant Contact Scott Allen Telephone: 817-989-7367  
  Landlord: Hulen South Tower Limited     Address of Landlord: Hulen South Tower
Limited
c/o Isenberg Management Associates, Inc.
400 S. Zang Blvd., Suite 1020
Dallas, 75208     Landlord Contact: Susan Burns Telephone: (214) 948-0500    
Premises: Suite No. 500 containing approximately 11,822 rentable square feet in
the office building known as Frost Bank Tower (the "Building"), located at 3880
Hulen Street in the City of Fort Worth, Tarrant County, Texas, on the land (the
"Land") described on Exhibit B. The Premises are outlined on the plan attached
to the Lease as Exhibit A.     Commencement Date: February 1, 2010     Term: Six
(6) months commencing on the "Commencement Date" and ending at 5:00 p.m., on the
last day of the sixth (6th) full calendar month following the Commencement Date,
subject to adjustment and earlier termination as provided in the Lease.    

Basic Rental: Months
1-6
Annual Rate (per rsf)
$15.15 Monthly Rate
$14,927.28

    Base Year: 2010     Tenant's Proportionate Share: A percentage, the
numerator of which is the rentable square feet in the Premises, and the
denominator of which is the
rentable square feet in the Building (i.e., 71,532 rentable square feet).



ii

--------------------------------------------------------------------------------



Security Deposit: $15,762.67     Rent: Basic Rental and all other sums that
Tenant may owe to Landlord under the Lease.     Permitted Use: General Office.  
  Tenant's Broker: Stream Realty Partners, L.P.     Landlord's Broker:
MinkerTrahant & Associates (Richard D. Minker)


The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above. If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.



LANDLORD HULEN SOUTH TOWER LIMITED,
a Texas limited partnership    
By:  
Isenberg Management Associates, Inc.,
a Texas corporation, its sole general partner           By: /s/ Ralph
Isenberg                                        
       Ralph Isenberg, President

Date: January 31, 2010                    



iii

--------------------------------------------------------------------------------



TENANT REOSTAR ENERGY CORPORATION,
a Nevada corporation    
By:      
/s/ Scott Allen                                                            
Name:
Scott Allen                                                                  
Title:  
Chief Financial Officer                                              
Date:  
January 31, 2010        



iv

--------------------------------------------------------------------------------



TABLE OF CONTENTS
      Page     Definitions and Basic Provisions 1     Lease Grant 1     Delivery
of Premises and Term 1     Rent 1     Delinquent Payment; Handling Charges 2    
Security Deposit 2     Landlord's Obligations 2     Improvements; Alterations;
Repairs; Maintenance 4     Use; Smoke-Free Environment 6     Assignment and
Subletting 6     Insurance; Waivers; Subrogation; Indemnity 7     Subordination
Attornment; Notice to Landlord's Mortgagee 8     Rules and Regulations 9    
Condemnation 9     Fire or Other Casualty 10     Taxes 11     Events of Default
11     Remedies 12     Payment by Tenant; Non-Waiver 13



v

--------------------------------------------------------------------------------



    Landlord's Lien 13     Surrender of Premises 14     Holding Over 14    
Certain Rights Reserved by Landlord 14     Substitution Space 15    
Miscellaneous 15     Special Provisions 18



vi

--------------------------------------------------------------------------------



LEASE AGREEMENT

              This OFFICE LEASE AGREEMENT (the "Lease") is entered into as of
the last date written above, but effective as of February 1, 2010, between Hulen
South Tower Limited, a Texas limited partnership ("Landlord"), and ReoStar
Energy Corporation, a Nevada corporation ("Tenant").

              1. Definitions and Basic Provisions. The definitions and basic
provisions set forth in the Basic Lease Information (the "Basic Lease
Information") executed by Landlord and Tenant contemporaneously herewith are
incorporated herein by reference for all purposes.

              2. Lease Grant. Subject to the terms of this Lease, Landlord
leases to Tenant, and Tenant leases from Landlord, the Premises.

              3. Delivery of Premises and Term.

                            a. The Premises is being leased "AS IS," with Tenant
accepting all defects, if any; and LANDLORD MAKES NO WARRANTY OF ANY KIND,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PREMISES (WITHOUT LIMITATION, LANDLORD
MAKES NO WARRANTY AS TO THE HABITABILITY, FITNESS OR SUITABILITY OF THE PREMISES
FOR A PARTICULAR PURPOSE NOR AS TO THE ABSENCE OF ANY TOXIC OR OTHERWISE
HAZARDOUS SUBSTANCES); AND THERE ARE NO WARRANTIES THAT EXTEND BEYOND THOSE
EXPRESSLY STATED IN THIS LEASE. This Section 3 is subject to any contrary
requirements under applicable law; however, in this regard Tenant acknowledges
that it has been given the opportunity to inspect the Premises and to have
qualified experts inspect the Premises prior to the execution of this lease.

                            b. If the Commencement Date is not the first day of
a calendar month, then the Term shall be extended by the time between the
Commencement Date and the first day of the next month. Tenant shall execute and
deliver to Landlord, within ten (10) days after Landlord has requested same, a
letter confirming the Commencement Date. If Tenant fails to execute and deliver
to Landlord such confirming letter within ten (10) days of Landlord's request,
then the Commencement Date shall be that date designated by Landlord in writing
as the Commencement Date.



1

--------------------------------------------------------------------------------



              4. Rent.

                            a. Tenant shall timely pay to Landlord the Basic
Rental and all additional sums to be paid by Tenant to Landlord under this
Lease, including the amounts set forth in subparagraph b. below and Exhibit D,
without deduction or set off, at the address specified for Landlord in the Basic
Lease Information (or such other address as Landlord may from time to time
designate in writing to Tenant). Basic Rental, adjusted as herein provided,
shall be payable monthly in advance. The first monthly installment of Basic
Rental shall be payable on February 1, 2010, and a like monthly installment of
Basic Rental shall be due on the first day of the second full calendar month of
the Term and continuing thereafter on the first day of each succeeding calendar
month during the Term. Rent (i.e., Basic Rental and all additional sums to be
paid by Tenant to Landlord under this Lease, including the amounts set forth in
subparagraph b. below and Exhibit D) for any fractional month at the beginning
of the Term shall be prorated based on 1/365 of the current annual Rent for each
day of the partial month this Lease is in effect, and shall be due on the
Commencement Date.

                            b. Tenant shall pay to Landlord an amount equal to
the product of (i) the cost of all electricity used by the Building ("Electrical
Costs"), multiplied by (ii) Tenant's Proportionate Share, effective upon the
Commencement Date of the Lease, even if no Basic Rental is due. Such amount
shall be payable monthly based on Landlord's estimate of the amount due for each
month, and shall be due on the Commencement Date and on the first day of each
calendar month thereafter. Tenant shall pay to Landlord an estimated amount of
Electrical Costs equal to the product of (i) $2.25 multiplied by (ii) the
rentable square feet in the Premises ($2,216.63 per month). No less than
annually, Landlord shall furnish to Tenant a statement of Landlord's actual
Electrical Costs (the "Annual Cost Statement") for the previous year adjusted as
provided herein. If the Annual Cost Statement reveals that Tenant paid more for
Electrical Costs than Tenant's Proportionate Share of Electrical Costs in the
year for which such statement was prepared, then Landlord shall promptly
reimburse Tenant such excess; likewise, if Tenant paid less than Tenant's
Proportionate Share of Electrical Costs, then Tenant shall promptly pay Landlord
such deficiency. With respect to any calendar year or partial calendar year in
which the Building is not occupied to the extent of ninety-five percent (95%) of
the rentable area thereof, the Electrical Costs for such period shall, for the
purposes hereof, be increased to the amount which would have been incurred had
the Building been occupied to the extent of ninety-five percent (95%) of the
rentable area thereof.



2

--------------------------------------------------------------------------------



              5. Delinquent Payment; Handling Charges. All payments required of
Tenant hereunder shall bear interest from the date due until paid at the maximum
lawful rate. Alternatively, Landlord may charge Tenant a fee equal to 10% of the
delinquent payment to reimburse Landlord for its cost and inconvenience incurred
as a consequence of Tenant's delinquency. In no event, however, shall the
charges permitted under this Section 5 or elsewhere in this Lease, to the extent
the same are considered to be interest under applicable law, exceed the maximum
lawful rate of interest.

              6. Security Deposit. Contemporaneously with the execution of this
Lease, Tenant shall pay to Landlord, in immediately available funds, the
Security Deposit, which shall be held by Landlord without liability for interest
and as security for the performance by Tenant of its obligations under this
Lease. The Security Deposit is not an advance payment of Rent or a measure or
limit of Landlord's damages upon an Event of Default (defined below). Landlord
may, from time to time and without prejudice to any other remedy, use all or a
part of the Security Deposit to perform any obligation which Tenant was
obligated, but failed, to perform hereunder. Following any such application of
the Security Deposit, Tenant shall pay to Landlord on demand the amount so
applied in order to restore the Security Deposit to its original amount. Within
a reasonable time after the Term ends, provided Tenant has performed all of its
obligations hereunder, Landlord shall return to Tenant the balance of the
Security Deposit not applied to satisfy Tenant's obligations. If Landlord
transfers its interest in the Premises, then Landlord shall assign the Security
Deposit to the transferee and Landlord thereafter shall have no further
liability for the return of the Security Deposit.

              7. Landlord's Obligations.

                            a. Services. Provided no Event of Default exists,
Landlord shall furnish to Tenant (i) water (hot and cold) at those points of
supply provided for general use of tenants of the Building; (ii) heated and
refrigerated air conditioning, as appropriate, during the Building hours
established by Landlord from time to time, and at such temperatures and in such
amounts as are reasonably standard for similarly situated buildings in Fort
Worth, Texas; (iii) janitorial service to the Premises on weekdays other than
holidays for Building-standard installations (Landlord reserves the right to
bill Tenant separately for extra janitorial service required for non-standard
installations) and such window washing as may from time to time in Landlord's
judgment be reasonably required; (iv) elevators for ingress and egress to the
floor on which the Premises are located, in common with other tenants, provided
that Landlord may reasonably limit the number of elevators to be in operation at
times other than during customary Building hours and on holidays; (v)
replacement of Building-standard light bulbs and fluorescent tubes; and (vi)
electrical current during normal Building hours



3

--------------------------------------------------------------------------------




other than for special lighting, equipment that requires more than 277/480
volts, or other equipment whose electrical energy consumption exceeds normal
office usage. Landlord shall maintain the common areas of the Building in
reasonably good order and condition, except for damage occasioned by Tenant or
its employees, agents or invitees. If Tenant desires any of the services
specified in this Section 7a. at any time other than times herein designated,
such services shall be supplied to Tenant upon the written request of Tenant
delivered to Landlord before 3:00 p.m. one (1) business day preceding such extra
usage, and Tenant shall pay to Landlord the cost of such services within ten
(10) days after Landlord has delivered to Tenant an invoice therefor.

                            b. Excess Utility Use. Landlord shall not be
required to furnish electrical current for special lighting, equipment that
requires more than 277/480 volts, or other equipment whose electrical energy
consumption exceeds normal office usage. If Tenant's requirements for or
consumption of electricity exceed the electricity to be provided by Landlord as
described in Section 7a., Landlord shall, at Tenant's expense, make reasonable
efforts to supply such service through the then-existing feeders and risers
serving the Building and the Premises, and Tenant shall pay to Landlord the cost
of such service within ten (10) days after Landlord has delivered to Tenant an
invoice therefor. Landlord may determine the amount of such additional
consumption and potential consumption by either or both: (i) a survey of
standard or average tenant usage of electricity in the Building performed by a
reputable consultant selected by Landlord and paid for by Tenant; or (ii) a
separate meter in the Premises installed, maintained, and read by Landlord, at
Tenant's expense. Tenant shall not install any electrical equipment requiring
special wiring or requiring voltage in excess of 277/480 volts or otherwise
exceeding Building capacity unless approved in advance by Landlord. The use of
electricity in the Premises shall not exceed the capacity of existing feeders
and risers to or wiring in the Premises. Any risers or wiring required to meet
Tenant's excess electrical requirements shall, upon Tenant's written request, be
installed by Landlord, at Tenant's cost, if, in Landlord's sole and absolute
judgment, the same are necessary and shall not cause permanent damage or injury
to the Building or the Premises, cause or create a dangerous or hazardous
condition, entail excessive or unreasonable alterations, repairs, or expenses,
or interfere with or disturb other tenants of the Building. If Tenant uses
machines or equipment (other than general office machines) in the Premises which
affect the temperature otherwise maintained by the air conditioning system or
otherwise overload any utility, Landlord may install supplemental air
conditioning units or other supplemental equipment in the Premises, and the cost
thereof, including the cost of installation, operation, use, and maintenance,
shall be paid by Tenant to Landlord within ten (10) days after Landlord has
delivered to Tenant an invoice therefor.

                            c. Changes in Service Providers. If permitted by
law, Landlord shall have the sole and exclusive right, in its absolute
discretion, at any time during the Term



4

--------------------------------------------------------------------------------



to either contract for service from an alternate supplier or suppliers of
services, including without limitation electrical services (each an "Alternate
Supplier") or continue to contract for service from the current supplier (the
"Current Supplier") of such services. Tenant agrees to cooperate with Landlord,
the Current Supplier and any Alternate Supplier at all times, and as reasonably
necessary, shall allow Landlord, Current Supplier and any Alternate Supplier
reasonable access to the Premises (including without limitation access to any
electric lines, feeders, risers, wiring and other machinery located in the
Premises) in connection with such services. Provided Landlord acts in a
commercially reasonable manner in attempting to restore electrical services,
Landlord shall not be liable or responsible for any loss, damage, or expense
that Tenant may sustain or incur by reason of any change, failure, interference,
disruption, or defect in the supply or character of the services, including
without limitation electric energy, furnished to the Premises, or if the
quantity or character of the services varies from the quantity or character of
the services provided to the Premises as of the Commencement Date. Provided
Landlord acts in a commercially reasonable manner in attempting to restore
electrical services, no change, failure, defect, unavailability, or
unsuitability resulting from a change in any service shall constitute an actual
or constructive eviction, in whole or in part, or entitle Tenant to any
abatement or diminution of rent, or relieve Tenant from any of its obligations
under the Lease.

                            d. Restoration of Services; Abatement. Landlord
shall use reasonable efforts to restore any service that Landlord has contracted
to provide to Tenant that becomes unavailable; however, such unavailability
shall not render Landlord liable for any damages caused thereby, be a
constructive eviction of Tenant, constitute a breach of any implied warranty,
or, except as provided in the next sentence, entitle Tenant to any abatement of
Tenant's obligations hereunder. However, if Tenant is prevented from using a
substantial portion of the Premises (i.e., more than 25 percent (25%) of the
Premises) for more than ten (10) consecutive days because of the unavailability
of any service that Landlord has contracted to provide to Tenant, Tenant shall,
as its exclusive remedy therefor, be entitled to a reasonable abatement of Rent
for each consecutive day (after such 10-day period) that Tenant is so prevented
from using a substantial portion of the Premises. If Tenant is prevented from
using the entire Premises for more than thirty (30) consecutive days because of
the unavailability of any service that Landlord has contracted to provided to
Tenant, Tenant shall be entitled to terminate this Lease, in Tenant's sole
discretion. Rent shall not abate nor shall Tenant have the right to terminate,
however, if Tenant's actions caused the unavailability of such service.



5

--------------------------------------------------------------------------------



              8. Improvements; Alterations; Repairs; Maintenance.

                            a. Improvements; Alterations. Except as otherwise
expressly provided herein and in any addendum, improvements to the Premises
shall be installed (i) by Landlord or by contractors and subcontractors approved
in writing by Landlord, (ii) at the expense of Tenant, and (iii) only in
accordance with plans and specifications which have been previously submitted to
and approved in writing by Landlord. After the initial Tenant improvements are
made, if any, no alterations or physical additions in or to the Premises may be
made without Landlord's prior written consent. Tenant shall not paint or install
lighting or decorations, signs, window or door lettering, or advertising media
of any type on or about the Premises without the prior written consent of
Landlord. All alterations, additions, or improvements (whether temporary or
permanent in character, and including without limitation all air-conditioning
equipment and all other equipment that is in any manner connected to the
Building's plumbing system) made in or upon the Premises, either by Landlord or
Tenant, shall be Landlord's property at the end of the Term and shall remain on
the Premises without compensation to Tenant. Approval by Landlord of any of
Tenant's drawings and plans and specifications prepared in connection with any
improvements in the Premises shall not constitute a representation or warranty
of Landlord as to the adequacy or sufficiency of such drawings, plans and
specifications, or the improvements to which they relate, for any use, purpose,
or condition, but such approval shall merely be the consent of Landlord as
required hereunder.

                            b. Repairs; Maintenance. Tenant shall maintain the
Premises in a clean, safe, operable, attractive condition, and shall not permit
or allow to remain any waste or damage to any portion of the Premises. Tenant
shall repair or replace (to the extent such replacement is not considered a
capital expenditure), subject to Landlord's direction and supervision, any
damage to the Premises caused by the actions of Tenant or Tenant's agents,
contractors, or invitees. If Tenant fails to make such repairs within fifteen
(15) days after the occurrence of such damage, then Landlord may make the same
at Tenant's cost, which shall be payable to Landlord within ten (10) days after
Landlord has delivered to Tenant an invoice therefor.

                            c. Performance of Work. All work described in this
Section 8 (that is, all improvements, alterations, repairs and maintenance)
shall be performed only by Landlord or by contractors and subcontractors
approved in writing by Landlord. Tenant shall cause all contractors and
subcontractors to procure and maintain insurance coverage against such risks, in
such amounts, and with such companies as Landlord may reasonably require, and to
procure payment and performance bonds reasonably satisfactory to Landlord
covering the cost of the work. All such work shall be performed in accordance
with all legal requirements and in a good and workmanlike manner so as not to
damage the Premises, the primary structure or structural qualities of the
Building, or plumbing, electrical lines, or any other utility transmission
facilities. All such work



6

--------------------------------------------------------------------------------



which may affect the HVAC, electrical system, or plumbing must be approved by
the Building's engineer of record.

                            d. Mechanic's Liens. Tenant shall not permit any
mechanic's liens to be filed against the Premises or the Building for any work
performed, materials furnished, or obligation incurred by or at the request of
Tenant. If such a lien is filed, then Tenant shall, within ten (10) days after
Landlord has delivered notice of the filing to Tenant, either pay the amount of
the lien or diligently contest such lien and deliver to Landlord a bond or other
security reasonably satisfactory to Landlord. If Tenant fails to timely take
either such action, then Landlord may pay the lien claim without inquiry as to
the validity thereof, and any amounts so paid, including expenses and interest,
shall be paid by Tenant to Landlord within ten (10) days after Landlord has
delivered to Tenant an invoice therefor.

              9. Use; Smoke-Free Environment. Tenant shall continuously occupy
and use the Premises only for the Permitted Use and shall comply with all laws,
orders, rules, and regulations relating to the use, condition, and occupancy of
the Premises, including, without limitation, any requirements of the Americans
With Disabilities Act (Public Law (July 28, 1990)), as amended, and the Texas
Architectural Barriers Act (Article 9102, Tex. Rev. Civ. St. (1991)), as
amended. The Premises shall not be used for any use which is disreputable or
creates extraordinary fire hazards or results in an increased rate of insurance
on the Building or its contents or the storage of any hazardous materials or
substances. If, because of Tenant's acts, the rate of insurance on the Building
or its contents increases, then such acts shall be an Event of Default, Tenant
shall pay to Landlord the amount of such increase on demand, and acceptance of
such payment shall not constitute a waiver of any of Landlord's other rights.
Tenant shall conduct its business and control its agents, employees, and
invitees in such a manner as not to create any nuisance or interfere with other
tenants or Landlord in its management of the Building. Tenant acknowledges that
the Building has been declared a smoke-free building. No smoking is allowed in
the Premises nor anywhere in the Building, including stairwells and restrooms.
If Tenant violates the no-smoking rule, Tenant can be declared in default of
this Lease and the remedies available to Landlord in Section 18 may be
exercised.

              10. Assignment and Subletting.

                            a. Transfers; Consent. Tenant shall not, without the
prior written consent of Landlord (which Landlord may grant or deny in its sole
discretion), (i) advertise that any portion of the Premises is available for
lease, (ii) assign, transfer, or encumber this Lease or any estate or interest
herein, whether directly or by operation of law, (iii) permit any other entity
to become Tenant hereunder by merger, consolidation,



7

--------------------------------------------------------------------------------



or other reorganization, (iv) if Tenant is an entity other than a corporation
whose stock is publicly traded, permit the transfer of an ownership interest in
Tenant so as to result in a change in the current control of Tenant, (v) sublet
any portion of the Premises, (vi) grant any license, concession, or other right
of occupancy of any portion of the Premises, or (vii) permit the use of the
Premises by any parties other than Tenant (any of the events listed in clauses
(ii) through (vii) being a "Transfer"). If Tenant requests Landlord's consent to
a Transfer, then Tenant shall provide Landlord with a written description of all
terms and conditions of the proposed Transfer, copies of the proposed
documentation, and the following information about the proposed transferee: name
and address; reasonably satisfactory information about its business and business
history; its proposed use of the Premises; banking, financial, and other credit
information; and general references sufficient to enable Landlord to determine
the proposed transferee's creditworthiness and character. Tenant shall reimburse
Landlord for its reasonable attorneys' fees and other reasonable expenses
incurred in connection with considering any request for its consent to a
Transfer. If Landlord consents to a proposed Transfer, then the proposed
transferee shall deliver to Landlord a written agreement whereby it expressly
assumes the Tenant's obligations hereunder; however, any transferee of less than
all of the space in the Premises shall be liable only for obligations under this
Lease that are properly allocable to the space subject to the Transfer, and only
to the extent of the rent it has agreed to pay Tenant therefor. Landlord's
consent to a Transfer shall not release Tenant from performing its obligations
under this Lease, but rather Tenant and its transferee shall be jointly and
severally liable therefor. Landlord's consent to any Transfer shall not waive
Landlord's rights as to any subsequent Transfers. If an Event of Default occurs
while the Premises or any part thereof are subject to a Transfer, then Landlord,
in addition to its other remedies, may collect directly from such transferee all
rents becoming due to Tenant and apply such rents against Rent. Tenant
authorizes its transferees to make payments of rent directly to Landlord upon
receipt of notice from Landlord to do so.

                            b. Cancellation. Landlord may, within thirty (30)
days after submission of Tenant's written request for Landlord's consent to a
Transfer, cancel this Lease (or, as to a subletting or assignment, cancel as to
the portion of the Premises proposed to be sublet or assigned) as of the date
the proposed Transfer was to be effective. If Landlord cancels this Lease as to
any portion of the Premises, then this Lease shall cease for such portion of the
Premises and Tenant shall pay to Landlord all Rent accrued through the
cancellation date relating to the portion of the Premises covered by the
Proposed Transfer and all brokerage commissions paid or payable by Landlord in
connection with this Lease that are allocable to such portion of the Premises.
Thereafter, Landlord may lease such portion of the Premises to the prospective
transferee (or to any other person) without liability to Tenant.


8

--------------------------------------------------------------------------------



                            c. Additional Compensation. Tenant shall pay to
Landlord, immediately upon receipt thereof, all compensation received by Tenant
for a Transfer that exceeds the Rent allocable to the portion of the Premises
covered thereby.

             11. Insurance; Waivers; Subrogation; Indemnity.

                            a. Insurance. Tenant shall at its expense procure
and maintain throughout the Term the following insurance policies: (i)
commercial general liability insurance in amounts of not less than a combined
single limit of $2,000,000 or such other amounts as Landlord may from time to
time reasonably require, insuring Tenant, Landlord, and Landlord's property
manager against all liability for injury to or death of a person or persons or
damage to or loss of use of property arising from the use and occupancy of the
Premises, (ii) contractual liability insurance coverage sufficient to cover
Tenant's indemnity obligations hereunder, (iii) special form or all risk
insurance covering the replacement value of Tenant's property and improvements,
and other property (including property of others), in the Premises, and (iv)
business income and extra expense interruption insurance. Tenant's insurance
shall provide primary coverage to Landlord when any policy issued to Landlord
provides duplicate or similar coverage, and in such circumstance Landlord's
policy will be excess over Tenant's policy. Tenant shall furnish certificates of
such insurance and such other evidence satisfactory to Landlord (including
copies of policies) of the maintenance of all insurance coverages required
hereunder, and Tenant shall obtain a written obligation on the part of each
insurance company to notify Landlord at least thirty (30) days before
cancellation or a material change of any such insurance. All such insurance
policies shall be in form, and issued by companies, reasonably satisfactory to
Landlord.

                            b. Waiver; No Subrogation. Landlord shall not be
liable to Tenant or those claiming by, through, or under Tenant for any injury
to or death of any person or persons or the damage to or theft, destruction,
loss, or loss of use of any property (a "Loss") caused by casualty, theft, fire,
third parties, or any other matter beyond the control of Landlord, or for any
injury or damage or inconvenience which may arise through repair or alteration
of any part of the Building, or failure to make repairs, or from any lapse or
failure of any security measure, or from any other cause, except if such Loss is
caused by Landlord's gross negligence or misconduct. Landlord and Tenant each
waives any claim it might have against the other for any damage to or theft,
destruction, loss, or loss of use of any property, to the extent the same is
insured against under any insurance policy that covers the Building, the
Premises, Landlord's or Tenant's fixtures, personal property, leasehold
improvements, or business, or, in the case of Tenant's waiver, is required to be
insured against under the terms hereof, regardless of whether the negligence or
fault of the other party caused such loss. If required to effect the foregoing
waiver, each party shall cause its insurance carrier to



9

--------------------------------------------------------------------------------



endorse all applicable policies waiving the carrier's rights of recovery under
subrogation or otherwise against the other party.

                          c. Indemnity. Subject to Section 11b., Tenant shall
defend, indemnify, and hold harmless Landlord and its agents from and against
all claims, demands, liabilities, causes of action, suits, damages, judgments,
and expenses (including attorneys' fees) for any Loss arising from any
occurrence on the Premises or from Tenant's failure to perform its obligations
under this Lease (other than a Loss arising from the negligence or misconduct of
Landlord or its agents). This indemnity provision shall survive termination or
expiration of this Lease.

             12. Subordination Attornment; Notice to Landlord's Mortgagee.

                          a. Subordination. This Lease shall be subordinate to
any first lien deed of trust, mortgage, or other security instrument (a
"Mortgage"), or any ground lease, master lease, or primary lease (a "Primary
Lease"), that now or hereafter covers all or any part of the Premises (the
mortgagee under any Mortgage or the lessor under any Primary Lease is referred
to herein as "Landlord's Mortgagee").

                          b. Attornment. Tenant shall attorn to any party
succeeding to Landlord's interest in the Premises, whether by purchase,
foreclosure, deed in lieu of foreclosure, power of sale, termination of lease,
or otherwise, upon such party's request, and shall execute such agreements
confirming such attornment as such party may reasonably request. Landlord's
right to obtain such a subordination and attornment is subject to Landlord's
providing Tenant with a written Subordination, Non-disturbance and Attornment
Agreement from the lessor, beneficiary or mortgagee wherein Tenant's right to
peaceable possession of the Premises during the Term shall not be disturbed if
Tenant pays the Rent and performs all of Tenant's obligations under this Lease
and is not otherwise in default under this Lease.

                          c. Notice to Landlord's Mortgagee. Tenant shall not
seek to enforce any remedy it may have for any default on the part of the
Landlord without first giving written notice by certified mail, return receipt
requested, specifying the default in reasonable detail, to any Landlord's
Mortgagee whose address has been given to Tenant, and affording such Landlord's
Mortgagee a reasonable opportunity to perform Landlord's obligations hereunder.
           



10

--------------------------------------------------------------------------------



             13. Rules and Regulations. Tenant shall comply with the rules and
regulations of the Building which are attached hereto as Exhibit C. Landlord
may, from time to time, change such rules and regulations for the safety, care,
or cleanliness of the Building and related facilities, provided that such
changes are applicable to all tenants of the Building, are commercially
reasonable for buildings similarly situated in Fort Worth, Texas, and will not
unreasonably interfere with Tenant's use of the Premises. Tenant shall be
responsible for the compliance with such rules and regulations by its employees,
agents, and invitees.

             14. Condemnation.

                          a. Taking - Landlord's and Tenant's Rights. If any
part of the Building is taken by right of eminent domain or conveyed in lieu
thereof (a "Taking"), and such Taking prevents Tenant from conducting its
business in the Premises in a manner reasonably comparable to that conducted
immediately before such Taking, then this Lease may, in Tenant's sole
discretion, terminate and the monthly installments of Rent shall be abated
during the unexpired portion of the Lease Term, effective from the date of the
Taking. Tenant may accomplish the termination of Lease by delivering written
notice to Landlord within thirty (30) days after the Taking. If Tenant does not
elect to terminate the Lease, Landlord may, at its expense, relocate Tenant to
office space reasonably comparable to the Premises, provided that Landlord
notifies Tenant of its intention to do so within thirty (30) days after the
Taking. Such relocation may be for a portion of the remaining Term or the entire
Term. Landlord shall complete any such relocation within 180 days after Landlord
has notified Tenant of its intention to relocate Tenant. If Landlord does not
elect to relocate Tenant following such Taking, then Tenant may terminate this
Lease as of the date of such Taking by giving written notice to Landlord within
sixty (60) days after the Taking, and Rent shall be apportioned as of the date
of such Taking. If Landlord does not relocate Tenant and Tenant does not
terminate this Lease, then Basic Rental shall be abated on a reasonable basis as
to that portion of the Premises rendered untenantable by the Taking.

                          b. Taking - Landlord's Rights. If any material
portion, but less than all, of the Building becomes subject to a Taking, or if
Landlord is required to pay any of the proceeds received for a Taking to
Landlord's Mortgagee, then this Lease, at the option of Landlord, exercised by
written notice to Tenant within thirty (30) days after such Taking, shall
terminate and Rent shall be apportioned as of the date of such Taking. If
Landlord does not so terminate this Lease and does not elect to relocate Tenant,
then this Lease will continue, but if any portion of the Premises has been
taken, Basic Rental shall abate as provided in the last sentence of Section 14a.




11

--------------------------------------------------------------------------------



                          c. Award. If any Taking occurs, then Landlord shall
receive the entire award or other compensation for the Land, the Building, and
other improvements taken, and Tenant may separately pursue a claim against the
condemnor for the value of Tenant's personal property which Tenant is entitled
to remove under this Lease, moving costs, loss of business, and other claims it
may have, provided such claims to not reduce the award payable to Landlord.

             15. Fire or Other Casualty.

                          a. Repair Estimate. If the Premises or the Building
are damaged by fire or other casualty (a "Casualty"), Landlord shall, within
sixty (60) days after such Casualty, deliver to Tenant a good faith estimate
(the "Damage Notice") of the time needed to repair the damage caused by such
Casualty.

                          b. Landlord's and Tenant's Rights. If a material
portion of the Premises or the Building is damaged by Casualty such that Tenant
is prevented from conducting its business in the Premises in a manner reasonably
comparable to that conducted immediately before such Casualty and Landlord
estimates that the damage caused thereby cannot be repaired within 180 days
after the commencement of repair, then Landlord may, at its expense, relocate
Tenant to office space reasonably comparable to the Premises, provided that
Landlord notifies Tenant of its intention to do so in the Damage Notice. Such
relocation may be for a portion of the remaining Term or the entire Term.
Landlord shall complete any such relocation within 180 days after Landlord has
delivered the Damage Notice to Tenant. If (i) Tenant is prevented from
conducting its business in the Premises in a manner reasonably comparable to
that conducted immediately before such Casualty, (ii) Landlord estimates that
the damage caused thereby cannot be repaired within 180 days after the
commencement of repair, and (iii) Landlord does not elect to relocate Tenant
following such Casualty, then Tenant may terminate this Lease by delivering
written notice to Landlord of its election to terminate within thirty (30) days
after the Damage Notice has been delivered to Tenant. If Landlord does not
relocate Tenant and Tenant does not terminate this Lease, then (subject to
Landlord's rights under Section 15c.) Landlord shall repair the Building or the
Premises, as the case may be, as provided below, and Basic Rental for the
portion of the Premises rendered untenantable by the damage shall be abated on a
reasonable basis from the date of damage until the completion of the repair.

                          c. Landlord's Rights. If a Casualty damages a material
portion of the Building, and Landlord makes a good faith determination that
restoring the Premises would be uneconomical, or if Landlord is required to pay
any insurance proceeds arising out of the Casualty to Landlord's Mortgagee, then
Landlord may terminate this Lease by giving written notice of its election to
terminate within thirty (30) days after the




12

--------------------------------------------------------------------------------



Damage Notice has been delivered to Tenant, and Basic Rental hereunder shall be
abated as of the date of the Casualty.

                          d. Repair Obligation. If (i) Tenant is able to conduct
its business in the Premises in a manner reasonably comparable to that conducted
immediately before such Casualty, or (ii) the damage caused by such Casualty can
be repaired within 180 days after the commencement of repair, or (iii) neither
party exercises its right, if any, to terminate this Lease following a Casualty,
then Landlord shall, within a reasonable time after such Casualty, commence to
repair the Building and the Premises and shall proceed with reasonable diligence
to restore the Building and Premises to substantially the same condition as they
existed immediately before such Casualty; however, Landlord shall not be
required to repair or replace any part of the furniture, equipment, fixtures,
and other improvements which may have been placed by, or at the request of,
Tenant or other occupants in the Building or the Premises, and Landlord's
obligation to repair or restore the Building or Premises shall be limited to the
extent of the insurance proceeds actually received by Landlord for the Casualty
in question.

             16. Taxes. Tenant shall be liable for all taxes levied or assessed
against personal property, furniture, or fixtures placed by Tenant in the
Premises. If any taxes for which Tenant is liable are levied or assessed against
Landlord or Landlord's property and Landlord elects to pay the same, or if the
assessed value of Landlord's property is increased by inclusion of such personal
property, furniture or fixtures and Landlord elects to pay the taxes based on
such increase, then Tenant shall pay to Landlord, upon demand, that part of such
taxes for which Tenant is primarily liable hereunder.

             17. Events of Default. Each of the following occurrences shall
constitute an "Event of Default":

                          a. Tenant's failure to pay Rent, or any other sums due
from Tenant to Landlord under the Lease (or any other lease executed by Tenant
for space in the Building), when due and such failure continues for ten (10)
days following written notice thereof (provided, however, that Landlord shall be
obligated to give only two such notices in any calendar year, and after such two
notices, Landlord will no longer be obligated to give any other notice under
this Section 17a. within such calendar year);

                          b. Tenant's failure to perform, comply with, or
observe any other agreement or obligation of Tenant under this Lease (or any
other lease executed by Tenant for space in the Building), and such failure
continues for twenty (20) days following written notice thereof; provided that
if such failure cannot reasonably be cured within said twenty (20) day period
and Tenant commences to cure such failure within



13

--------------------------------------------------------------------------------



such 20-day period and thereafter diligently pursues such cure to completion,
then such failure shall not be an Event of Default unless it is not fully cured
within an additional twenty (20) days after the expiration of the original
20-day period;

                          c. The filing of a petition by or against Tenant (the
term "Tenant" shall include, for the purpose of this Section 17c., any guarantor
of the Tenant's obligations hereunder) (i) in any bankruptcy or other insolvency
proceeding; (ii) seeking any relief under any state or federal debtor relief
law; (iii) for the appointment of a liquidator or receiver for all or
substantially all of Tenant's property or for Tenant's interest in this Lease;
or (iv) for the reorganization or modification of Tenant's capital structure;

                          d. Tenant shall abandon (as defined by Texas case law,
or by Section 93.002 of the Texas Property Code, as amended) any portion of the
Premises; and

                          e. The written admission by Tenant that it cannot meet
its obligations as they become due or the making by Tenant of an assignment for
the benefit of its creditors.

             18. Remedies. Upon any Event of Default, Landlord may, in addition
to all other rights and remedies afforded Landlord hereunder or by law or
equity, take any of the following actions:

                          a. Terminate this Lease by giving Tenant written
notice thereof, in which event, Tenant shall pay to Landlord the sum of (i) all
Rent accrued hereunder through the date of termination, and (ii) all amounts due
under Section 19a. In addition, Tenant shall pay to Landlord, not as rent or a
penalty but as compensation for Landlord's loss of the benefit of its bargain
with Tenant, an amount equal to (i) the total Rent that Tenant would have been
required to pay for the remainder of the Term discounted to present value at a
per annum rate equal to the "Prime Rate" as published by The Wall Street
Journal, Southwest Edition, in its listing of "Money Rates" on the date this
Lease is terminated, minus (ii) the then present fair rental value of the
Premises for such period, similarly discounted; or

                          b. Terminate Tenant's right to possession of the
Premises without terminating this Lease by giving written notice thereof to
Tenant, in which event Tenant shall pay to Landlord (i) all Rent and other
amounts accrued hereunder to the date of termination of possession, (ii) all
amounts due from time to time under Section 19a., and (iii) all Rent and other
sums required hereunder to be paid by Tenant during the remainder of the Term,
diminished by any net sums thereafter received by Landlord through reletting the
Premises during such period. Reentry by Landlord in the Premises shall not
affect Tenant's obligations hereunder for the unexpired Term; rather, Landlord



14

--------------------------------------------------------------------------------



may, from time to time, bring action against Tenant to collect amounts due from
Tenant, without the necessity of Landlord's waiting until the expiration of the
Term. Unless Landlord delivers written notice to Tenant expressly stating that
it has elected to terminate this Lease, all actions taken by Landlord to exclude
or dispossess Tenant of the Premises shall be deemed to be taken under this
Section 18b. If Landlord elects to proceed under this Section 18b., it may at
any time elect to terminate this Lease under Section 18a.

                          c. To the extent Landlord is required by applicable
law or undertakes to mitigate Landlord's damages, Tenant nevertheless
acknowledges and agrees that so long as Landlord markets the Premises after
Tenant's default in a manner not materially inconsistent with Landlord's
marketing plan for the Building, as revised from time to time, Landlord shall be
conclusively deemed to have made objectively reasonable efforts to relet the
Premises and to have fulfilled any obligation to mitigate damages by reason of
Tenant's default, without regard to (i) when and if the Premises are in fact
relet; (ii) offers or expressions of willingness to lease the Premises by
prospective tenants who do not meet Landlord's commercially reasonable criteria
for the Premises; and (iii) whether or not Landlord leases other space in the
Building prior to leasing the Premises. Tenant further agrees that Landlord may,
without breaching any duty to Tenant, lease all or any part of the Premises to
such tenant or tenants as Landlord may deem appropriate, on such terms and
conditions as Landlord deems appropriate, and that to the extent Landlord
locates prospective tenants meeting Landlord's commercially reasonable criteria
Landlord may lease other space in the Building other than the Premises to such
prospects before leasing the Premises, regardless of how or when any space in
the Building became available for lease. In no event shall Landlord be obligated
to employ any particular advertising or marketing means or methods other than
those usually employed by Landlord or its leasing agents without regard to how
the space became available for lease. Landlord may at any time modify the
manner, means, or methods employed to market available space in the Building.

                          d. Landlord may alter locks or other security devices
at the Premises, in accordance with applicable Texas law, to deprive Tenant of
access thereto.

             19. Payment by Tenant; Non-Waiver.

                          a. Payment by Tenant. Upon any Event of Default (i.e.,
after any applicable notice and cure period), Tenant shall pay to Landlord all
costs incurred by Landlord (including court costs and reasonable attorneys' fees
and expenses) in (i) obtaining possession of the Premises, (ii) removing and
storing Tenant's or any other occupant's property, (iii) repairing, restoring,
altering, remodeling, or otherwise putting the Premises into condition
acceptable to a new tenant, (iv) if Tenant is dispossessed of



15

--------------------------------------------------------------------------------



the Premises and this Lease is not terminated, reletting all or any part of the
Premises (including brokerage commissions, cost of tenant finish work, and other
cost incidental to such reletting), (v) performing Tenant's obligations which
Tenant failed to perform, and (vi) enforcing, or advising Landlord of, its
rights, remedies, and recourses arising out of the Event of Default.

                          b. No Waiver. Landlord's acceptance of Rent following
an Event of Default shall not waive Landlord's rights regarding such Event of
Default. No waiver by Landlord of any violation or breach of any of the terms
contained herein shall waive Landlord's rights regarding any future violation of
such term or violation of any other term.

             20. Landlord's Lien: Intentionally Deleted.

             21. Surrender of Premises. No act by Landlord shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept a
surrender of the Premises shall be valid unless the same is made in writing and
signed by Landlord. At the expiration or termination of this Lease, Tenant shall
deliver to Landlord the Premises with all improvements located thereon in good
repair and condition, reasonable wear and tear (and condemnation and fire or
other casualty damage, as to which Sections 14 and 15 shall control) excepted,
and shall deliver to Landlord all keys to the Premises. Provided that Tenant has
performed all of its obligations hereunder, Tenant may remove all unattached
trade fixtures, furniture, and personal property placed in the Premises by
Tenant (but Tenant shall not remove any such item which was paid for, in whole
or in part, by Landlord), and shall remove such alterations, additions,
improvements, trade fixtures, equipment, and furniture as Landlord may request.
Tenant shall repair all damage caused by such removal. All items not so removed
shall be deemed to have been abandoned by Tenant and may be appropriated, sold,
stored, destroyed, or otherwise disposed of by Landlord without notice to Tenant
and without any obligation to account for such items. The provisions of this
Section 21 shall survive the end of the Term.

             22. Holding Over. If Tenant fails to vacate the Premises at the end
of the Term, then Tenant shall be a tenant at will and, in addition to all other
damages and remedies to which Landlord may be entitled for such holding over,
Tenant shall pay, in addition to the other Rent, a daily Basic Rental equal to
the greater of (a) 150% of the daily Basic Rental payable during the last month
of the Term, or (b) the prevailing rental rate in the Building for similar
space.

             23. Certain Rights Reserved by Landlord. Provided that the exercise
of such rights does not unreasonably interfere with Tenant's occupancy of the
Premises, Landlord shall have the following rights:



16

--------------------------------------------------------------------------------



                          a. To decorate and to make inspections, repairs,
alterations, additions, changes, or improvements, whether structural or
otherwise, in and about the Building, or any part thereof; for such purposes, to
enter upon the Premises (during Tenant's normal business hours) and, during the
continuance of any such work, to temporarily close doors, entryways, public
space, and corridors in the Building; for such purposes, to interrupt or
temporarily suspend Building services and facilities provided such interruptions
do not unreasonably and unnecessarily interfere with Tenant's occupancy of the
Premises; and to change the arrangement and location of entrances or
passageways, doors, doorways, corridors, elevators, stairs, restrooms, or other
public parts of the building.

                          b. To take such reasonable measures as Landlord deems
advisable for the security of the Building and its occupants, including without
limitation, using X-ray technology or similar means to screen and/or search all
persons entering or leaving the Building, evacuating the Building for cause,
suspected cause, or for drill purposes; temporarily denying access to the
Building; and closing the Building after normal business hours and on Saturdays,
Sundays, and holidays, subject, however, to Tenant's right to enter when the
Building is closed after normal business hours under such reasonable regulations
as Landlord may prescribe from time to time which may include by way of example,
but not of limitation, access by means of a controlled access system, or that
persons entering or leaving the Building, whether or not during normal business
hours, identify themselves to a security officer by registration or otherwise
and that such persons establish their right to enter or leave the Building;

                          c. To change the name by which the Building is
designated; and

                          d. To enter the Premises during Tenant's normal
business hours to show the Premises to prospective purchasers, lenders, or
tenants.

             24. Intentionally Deleted.

             25. Miscellaneous.

                          a. Landlord Transfer. Landlord may transfer, in whole
or in part, the Building and any of its rights under this Lease. If Landlord
assigns its rights under this Lease, then Landlord shall thereby be released
from any further obligations hereunder.

                          b. Landlord's Liability. The liability of Landlord to
Tenant for any default by Landlord under the terms of this Lease shall be
limited to Tenant's actual direct, but not consequential, damages therefor and
Landlord's liability shall be limited



17

--------------------------------------------------------------------------------



to the interest of Landlord in the Building and the Land, and Landlord shall not
be personally liable for any deficiency. This section shall not be deemed to
limit or deny any remedies which Tenant may have in the event of default by
Landlord hereunder which do not involve the personal liability of Landlord. In
addition to the foregoing, If Landlord, or any subsequent owner of the Building,
sells the Building, its liability for the performance of its agreements and
obligations under this Lease will terminate upon the sale of the Building, and
Tenant agrees to look solely to the purchaser for the performance of such
agreements and obligations. For the purposes of this paragraph, any holder of a
mortgage or deed of trust that affects the Premises at any time, and any
landlord under any lease to which this Lease is subordinate at any time, will be
a subsequent owner of the Building when it succeeds to the interest of Landlord
or any subsequent owner of the Building. Tenant agrees to attorn (as set forth
herein above) to any subsequent owners of the Building.

                          c. Force Majeure. Other than for Tenant's monetary
obligations under this Lease, whenever a period of time is herein prescribed for
action to be taken by either party hereto, such party shall not be liable or
responsible for, and there shall be excluded from the computation for any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war, governmental laws, regulations, or restrictions, or any
other causes of any kind whatsoever which are beyond the reasonable control of
such party.

                          d. Brokerage. Landlord and Tenant each warrant to the
other that it has not dealt with any broker or agent in connection with the
negotiation or execution of this Lease, other than the brokers set forth in the
Basic Lease Information. Tenant and Landlord shall each indemnify the other
against all costs, expenses, attorneys' fees, and other liability for
commissions or other compensation claimed by any broker or agent claiming the
same by, through, or under the indemnifying party.

                          e. Estoppel Certificates. From time to time, Tenant
shall furnish to any party designated by Landlord, within ten (10) days after
Landlord has made a request therefor, a certificate signed by Tenant confirming
and containing such factual certifications and representations as to this Lease
as Landlord may reasonably request.

                          f. Notices. All notices and other communications given
pursuant to this Lease shall be in writing and shall be (i) mailed by first
class, United States Mail, postage prepaid, certified, with return receipt
requested, and addressed to the parties hereto at the address specified in the
Basic Lease Information, (ii) hand delivered to the intended address, or (iii)
sent by prepaid telegram, cable, facsimile transmission, or telex followed by a
confirmatory letter. Notice sent by certified mail, postage prepaid, shall be
effective three (3) business days after being deposited in the United States
Mail; all other notices shall be effective upon delivery to the address of the
addressee.


18

--------------------------------------------------------------------------------



The parties hereto may change their addresses by giving notice thereof to the
other in conformity with this provision.

                          g. Separability. If any clause or provision of this
Lease is illegal, invalid, or unenforceable under present or future laws, then
the remainder of this Lease shall not be affected thereby and in lieu of such
clause or provision, there shall be added as a part of this Lease a clause or
provision as similar in terms to such illegal, invalid, or unenforceable clause
or provision as may be possible and be legal, valid and enforceable.

                          h. Entire Agreement; Amendments; Binding Effect. This
Lease contains the entire agreement between the parties, and no rights are
created in favor of either party other than as specified or expressly
contemplated in this Lease. No brochure, rendering, information or
correspondence will be deemed to be a part of this agreement unless specifically
incorporated herein by reference. This Lease may not be amended except by
instrument in writing signed by Landlord and Tenant. No provision of this Lease
shall be deemed to have been waived by Landlord unless such waiver is in writing
signed by Landlord, and no custom or practice which may evolve between the
parties in the administration of the terms hereof shall waive or diminish the
right of Landlord to insist upon the performance by Tenant in strict accordance
with the terms hereof. The terms and conditions contained in this Lease shall
inure to the benefit of and be binding upon the parties hereto, and upon their
respective successors in interest and legal representatives, except as otherwise
herein expressly provided. This Lease is for the sole benefit of Landlord and
Tenant, and, other than Landlord's Mortgagee, no third party shall be deemed a
third party beneficiary hereof.

                          i. Quiet Enjoyment. Provided Tenant has performed all
of the terms and conditions of this Lease to be performed by Tenant, Tenant
shall peaceably and quietly hold and enjoy the Premises for the Term, without
hindrance from Landlord or any party claiming by, through, or under Landlord,
subject to the terms and conditions of this Lease.

                          j. Joint and Several Liability. If there is more than
one Tenant, then the obligations hereunder imposed upon Tenant shall be joint
and several. If there is a guarantor of Tenant's obligations hereunder, then the
obligations hereunder imposed upon Tenant shall be the joint and several
obligations of Tenant and such guarantor, and Landlord need not first proceed
against Tenant before proceeding against such guarantor nor shall any such
guarantor be released from its guaranty for any reason whatsoever.



19

--------------------------------------------------------------------------------



                          k. Captions. The captions contained in this Lease are
for convenience of reference only, and do not limit or enlarge the terms and
conditions of this Lease.

                          l. No Merger. There shall be no merger of the
leasehold estate hereby created with the fee estate in the Premises or any part
thereof if the same person acquires or holds, directly or indirectly, this Lease
or any interest in this Lease and the fee estate in the leasehold Premises or
any interest in such fee estate.

                          m. No Offer. The submission of this Lease to Tenant
shall not be construed as an offer, nor shall Tenant have any rights under this
Lease unless Landlord executes a copy of this Lease and delivers it to Tenant.

                          n. No Representations and Warranties. LANDLORD'S
DUTIES AND WARRANTIES ARE LIMITED TO THOSE SET FORTH IN THIS LEASE, AND SHALL
NOT INCLUDE ANY IMPLIED DUTIES OR WARRANTIES, ALL OF WHICH ARE HEREBY DISCLAIMED
BY LANDLORD AND WAIVED BY TENANT.

                          o. Governing Law. The laws of the State of Texas
govern the interpretation, validity, performance and enforcement of this Lease.
Venue for any action under this Lease is in Tarrant County, Texas.

                          p. Exhibits. All exhibits and attachments attached
hereto are incorporated herein by this reference.



  Exhibit A - Outline of Premises
Exhibit B - Property Description
Exhibit C - Building Rules and Regulations
Exhibit D - Operating Expense Escalator
Exhibit E - Parking
Exhibit F - Monument Signage
Exhibit G - Renewal Option


              26. Special Provision. Notwithstanding anything contained herein
to the contrary, Landlord and Tenant agree that in the event a third party
tenant is found to lease a portion of ReoStar's 11,822 rentable square feet,
this Lease and the terms thereof may be modified to reflect the reduction in
rentable square footage as mutually agreed upon between Landlord and Tenant in a
subsequent written agreement. Under no circumstance shall Tenant be responsible
for any direct costs or expenses associated with leasing any portion of
ReoStar's 11,822 rentable square feet to a third party tenant.

             

20

--------------------------------------------------------------------------------



              27. Leasing Commissions. Notwithstanding anything to the contrary
contained in this Lease, Landlord agrees that Landlord shall be solely
responsible for the payment of any commissions to Tenant's Broker and Landlord's
Broker which are the subject of a separate agreement(s) between Landlord and
Tenant's Broker and Landlord's Broker. Tenant shall not be liable for any
commissions associated with the leasing of the Premises.

Signatures to appear on the following page.

              DATED as of the date first above written.


LANDLORD HULEN SOUTH TOWER LIMITED,
a Texas limited partnership    
By:  
Isenberg Management Associates, Inc.,
a Texas corporation, its sole general partner           By: /s/ Ralph
Isenberg                                         
       Ralph Isenberg, President         TENANT REOSTAR ENERGY CORPORATION,
a Nevada corporation    
By:
/s/ Scott Allen                                                            
Name/Title:
Scott Allen, Chief Financial Officer                             



  


21

--------------------------------------------------------------------------------



EXHIBIT A

The Premises

11,822 rentable square feet.
[premises.jpg]


22

--------------------------------------------------------------------------------



EXHIBIT B

THE LAND

Being all of Lot 1, Block 1, Hulen Towers Addition to the City of Fort Worth,
Tarrant County, Texas, as recorded in Volume 388/154, pages 86 and 87, Tarrant
County Plat Records.



23

--------------------------------------------------------------------------------



EXHIBIT C

BUILDING RULES AND REGULATIONS

                 The following rules and regulations shall apply to the
Premises, the Building, the parking garage associated therewith (where
applicable), the Land and the appurtenances thereto:



1. Upon initial occupancy, Tenant will receive two (2) suite keys, two (2)
restroom keys (where applicable), and one (1) post office box key, free of
charge. Tenant agrees to pay a charge, in an amount fixed by Landlord from time
to time, for any additional keys issued by Landlord to Tenant. Tenant shall not
duplicate any keys. No locks shall be allowed on any door of the Premises except
those installed by Landlord.     2. Landlord will provide and maintain a
directory board in the ground floor of the Building and allot one (1) name strip
for Tenant's use.     3. Tenant will refer all contractor, contractors'
representatives and installation technicians, rendering any service to Tenant,
to Landlord for Landlord's supervision, approval and control before performance
of any contractual service. This provision shall apply to all work performed in
the Building, including installations of telephones, telegraph equipment or any
other physical portion of the Building.     4. Movement in or out of the
Building of furniture or office equipment, or dispatch or receipt by Tenant of
any merchandise or materials which requires use of elevators or stairways, or
movement through the Building entrances or lobby shall be restricted to hours
designated by Landlord, and all persons in or entering the Building shall
observe Landlord's security procedures. All such movements through the Building
entrances, lobby or building common areas shall be conducted under Landlord's
supervision at such times and in such a manner as Landlord may reasonably
require. Tenant is to assume all risk as to damage to article moved and injury
to persons or public engaged or not engaged in such movement, including
equipment, property and personnel of Landlord if damaged or injured as a result
of acts in connection with carrying out this service for Tenant from time of
entering the property to completion of work; and Landlord shall not be liable
for acts of any person engaged in, or any damage or loss to any said property or
persons resulting from any act in connection with such performed for Tenant.



24

--------------------------------------------------------------------------------



5. No signs will be allowed in any form on the exterior of the Building or
windows inside or out, and no signs except in location and style fixed by
Landlord will be permitted in the public corridors or on corridor doors or
entrances to the Premises. All signs shall be contracted for by Landlord for
Tenant at the rate fixed by Landlord from time to time, and Tenant will be
billed and pay for such service accordingly.     6. No portion of the Premises
or any other part of the Building shall at any time be used or occupied as
sleeping or lodging quarters.     7. Tenant shall not place, install or operate
on the Premises or in any part of the Building, any engine, stove, or machinery
or conduct mechanical operations or cook thereon or therein, or place or use in
or about the Premises any explosive, gasoline, kerosene, oil, acids, caustics or
any other flammable, explosive or hazardous material without written consent of
Landlord. Tenant will, however, be allowed to use a microwave.     8. Landlord
will not be responsible for lost, damaged or stolen property in the Premises or
in the common areas, regardless of whether such loss or damage occurs when such
area is locked against entry or not.     9. No fish, dogs (except seeing-eye
dogs), cats, reptiles or other pets or animals shall be brought into or kept in
or about the Building, and no cages, pens, aquariums or the like for any such
animals shall be brought into or kept in the Building.     10. Employees of
Landlord shall not receive or carry messages for or to any Tenant or other
person, nor contract with or render free or paid services to any Tenant or
Tenant's agents, employees or invitees.     11. None of the entryways, passages,
doors, elevators, elevator doors, hallways or stairways shall be blocked or
obstructed, nor shall any rubbish, litter, trash or material of any nature be
placed, emptied or thrown into these areas, or such areas be used at any time
except for access or egress by Tenant's agents, employees or invitees.     12.
The slatted mini-blinds on the exterior windows shall remain in place and not be
moved or removed by Tenant. No curtains or other window treatments shall be
placed between the glass and the Building standard window treatment, nor added
to the Building standard window treatment.



25

--------------------------------------------------------------------------------



13. No smoking shall be allowed in the Building, including common areas and the
Premises.     14. Landlord may prescribe weight limitations and determine the
locations for safes and other heavy equipment or items, which shall in all cases
be placed in the Building so as to distribute weight in a manner acceptable to
Landlord which may include the use of such supporting devices as Landlord may
require. All damages to the Building caused by the installation or removal of
any property of a tenant, or done by a tenant's property while in the Building,
shall be repaired at the expense of such tenant.     15. Tenant shall not make
or permit any improper, objectionable or unpleasant noises or odors in the
Building or otherwise interfere in any way with other tenants or persons having
business with them.     16. The current established Building hours will be
between the hours of 7:00 a.m. to 6:00 p.m. Monday through Friday (excluding
Building holidays), and 8:00 a.m. to 1:00 p.m. on Saturdays (excluding Building
holidays). Building holidays are: New Year's Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day and Christmas Day.





26

--------------------------------------------------------------------------------




EXHIBIT D

OPERATING EXPENSE ESCALATOR



(a) Tenant shall pay an amount (per each rentable square foot in the Premises)
equal to the excess ("Excess") from time to time of actual Basic Cost per
rentable square foot in the Building over the basic cost per rentable square
foot for calendar year 2010 (the "Base Year"). Landlord may collect such amount
in a lump sum, to be due within thirty (30) days after Landlord furnishes to
Tenant the Annual Cost Statement (as defined in paragraph (c) of this Exhibit).
Alternatively, Landlord may make a good faith estimate of the Excess to be due
by Tenant for any calendar year or part thereof during the Term, and, unless
Landlord delivers to Tenant a revision of the estimated Excess, Tenant shall pay
to Landlord, on the Commencement Date and on the first day of each calendar
month thereafter, an amount equal to the estimated Excess for such calendar year
or part thereof divided by the number of months in such calendar year during the
Term. From time to time during any calendar year, Landlord may estimate and
re-estimate the Excess to be due by Tenant for that calendar year and deliver a
copy of the estimate or re-estimate to Tenant. Thereafter, the monthly
installments of Excess payable by Tenant shall be appropriately adjusted in
accordance with the estimations so that, by the end of the calendar year in
question, Tenant shall have paid all of the Excess as estimated by Landlord. Any
amounts paid based on such an estimate shall be subject to adjustment pursuant
to paragraph (c) of this Exhibit when actual Basic Cost is available for each
calendar year.     (b) For the purposes of this Exhibit, the term "Basic Cost"
shall mean all expenses and disbursements of every kind (subject to the
limitations set forth below) which Landlord incurs, pays or becomes obligated to
pay in connection with the ownership, operation, and maintenance of the Building
(including appurtenant rights and easements and the associated parking
facilities), determined in accordance with generally accepted federal income tax
basis accounting principles consistently applied, including but not limited to
the following:


  (i) Wages and salaries (including management fees) of all employees engaged in
the operation, repair, maintenance, and security of the Building, including
taxes, insurance and benefits relating thereto;         (ii) All supplies and
materials used in the operation, maintenance, repair, and security of the
Building;



27

--------------------------------------------------------------------------------




  (iii) Amortization of the cost of capital items which (a) are required by
governmental requirements, and (b) are acquired or installed by Landlord for the
purpose of reducing operating expenses; all such costs shall be amortized over
the reasonable life of the capital item under generally accepted accounting
principles, consistently applied;         (iv) Cost of all utilities, other than
the cost of utilities actually reimbursed to Landlord by the Building's tenants;
        (v) Cost of any insurance or insurance related expense applicable to the
Building and Landlord's personal property used in connection therewith;        
(vi) All taxes and assessments and governmental charges whether federal, state,
county or municipal, and whether they be by taxing districts or authorities
presently taxing or by others, subsequently created or otherwise, and any other
taxes and assessments attributable to the Building (or its operation), and the
grounds, parking areas, driveways, and alleys around the Building, including all
sales, use or other tax, including margin tax (but excluding, however, federal
and state net income tax) now or hereafter levied by any governmental authority
upon rents or other revenues received by Landlord attributable to the Property
(collectively, "Taxes");         (vii) Cost of repairs and general maintenance
of the Building; and (viii) Cost of service or maintenance contracts with
independent contractors for the operation, maintenance, repair, or security of
the Building (including, without limitation, elevator maintenance, alarm
service, window cleaning, HVAC maintenance, fountain and sprinkler system
maintenance, and interior and exterior landscaping).


The following are specifically excluded from the definition of the term "Basic
Cost." To the extent there is a conflict between the list of included items
(hereinabove) and the list of excluded items (herein below), the list of
excluded items shall control:



  (i) expenditures classified as capital expenditures for federal income tax
purposes except as set forth in subparagraph (b)(iii) above;



28

--------------------------------------------------------------------------------



  (ii) costs for which Landlord is entitled to specific reimbursement by Tenant,
by any other tenant of the Building or by any other third party;         (iii)
leasing commissions, or other costs incurred by Landlord in connection with the
leasing of space, including legal fees, tenant inducements or incentives,
architectural and engineering fees and construction costs expenses relating to
leasehold improvements, relocation costs or other costs or expenses incurred in
the decorating, refurbishing or other preparation of leasable space for
occupancy, including any allowances for any of the foregoing;         (iv) costs
to correct defects (including latent defects), including any allowances for
same, in the construction of the Building or its related facilities, except
conditions resulting from ordinary wear and tear;         (v) depreciation or
amortization except as set forth above;         (vi) cost or expenses (including
overtime, fines, penalties and legal fees) incurred due to the negligent or
intentional violation by Landlord, its employees, agents or contractors, of any
valid, applicable laws, rules, regulations and codes of any federal, state,
county, municipal or other governmental authority having the jurisdiction over
the Building that would not have been incurred but for such violation by
Landlord, it employees, agents or contractors; and         (vii) the following
matters:


  (1) Costs of repairs or other work occasioned by fire, windstorm, or other
casualty of an insurable nature, whether or not Landlord carries such insurance,
and costs reimbursable to Landlord by governmental authorities in eminent domain
or condemnation proceedings.         (2) Rental and other related expenses, if
any, incurred in leasing air conditioning systems, elevators, or other equipment
ordinarily considered to be of a capital nature, except equipment used in
providing janitorial services and which is not affixed to the Building.        
(3) Losses due to uncollected rent or fees or reserves for bad debts.        
(4) Specific costs incurred for third parties (including other tenants),
including without limitations, above Building standard electrical



29

--------------------------------------------------------------------------------



    and/or janitorial services, and other services above Building standard.    
    (5) All utility costs for which Tenant directly contracts with local utility
companies.         (6) Costs, fines, interest penalties, attorneys' fees, and
costs of litigation incurred due to late payment of taxes (except for penalties
associated with Landlord's good faith contest of real estate taxes), utility
bills, ground rentals, or mortgage debt, and other such costs incurred by
Landlord's failure to make such payments when due.         (7) Penalties, fines,
and other costs incurred due to violations or alleged violations by any other
tenant, or any third party of any laws, rules, regulations, codes, or
ordinances.         (8) Costs incurred due to violations or alleged violations
by Landlord, any other tenant, or other occupant of the Building of the terms
and conditions of any lease or other rental agreement covering space in the
Building.         (9) Overhead and profit increments paid to subsidiaries or
affiliates of Landlord for services on or to the Building (or any portion
thereof), to the extent such overhead and profit increments exceed that which
would have been earned by or paid to an independent, third-party provider of the
same or similar services.         (10) Any overhead, administrative, and general
office expenses other than the management fee specifically provided for above.  
      (11) Any overhead, administrative, and general office expenses for
off-leased premises managers or owners and any such expenses for services not
specifically performed for the Building other than the management fee
specifically provided for above.         (12) Wages, salaries, and other
compensation of any kind or nature paid to any executive employees above the
grade of building manager other than the management fee specifically provided
for above.         (13) Profit of Landlord in the furnishing of goods and
services to the Building.



30

--------------------------------------------------------------------------------



  (14) Costs incurred in the operation of any concession serving the Building,
including, without limitation, parking facilities.         (15) Compensation
paid to clerks, attendants, and other persons in any concessions operated by
Landlord.         (16) Ground rentals, payment of principal and interest on debt
(and other debt costs), amortization payments on any mortgage executed by
Landlord covering the Building or the Land (or any portion thereof) (except to
the extent that any of the foregoing may include payments or prepayments of
insurance premiums or taxes that would be included in operating expenses if paid
directly by Landlord), rental concessions, and negative cash flow guarantees.  
      (17) Costs incurred in connection with the sale, refinancing, mortgaging,
or selling, or change of ownership of the Building or the Land, including,
without limitations, brokerage commissions, attorneys' and accountants' fees,
loan brokerage fees, closing costs, interest charges, and taxes.         (18)
State, local, federal, personal, and corporate income taxes measured by the
income of Landlord from all sources or from sources other than rent alone;
estate and inheritance taxes; franchise, succession and transfer taxes.        
(19) Any increased monetary obligations connected with the reassessment of the
Building or the Land that are caused as a result of Landlord's sale of all or a
part of its interest in the Building or the Land, or additions and improvements
added to the Building or the Land.         (20) All costs incurred by Landlord
in connection with any dispute relating to the Landlord's title to or ownership
of the Building or the Land.         (21) Advertising and promotional
expenditures.         (22) Costs and expenses for owning, leasing, and
maintaining sculpture, painting, and other works of art installed in and/or on
the Building or the Land other than those in place on the effective date.


31

--------------------------------------------------------------------------------



  (23) Contributions to charitable organizations.         (24) Costs and
expenses incurred in connection with the any floor of the Building on which the
leased space thereon is devoted exclusively to retail, restaurant, health club
or other non-office uses.


(c) The term "Annual Cost Statement" shall mean a statement of Landlord's actual
Basic Cost for the previous year adjusted as provided in paragraph (d) of this
Exhibit. By April 1 of each calendar year, Landlord shall furnish to Tenant the
Annual Cost Statement. If the Annual Cost Statement reveals that Tenant paid
more for Basic Cost than the actual Excess in the year for which such statement
was prepared, then Landlord shall promptly credit or reimburse Tenant for such
excess; likewise, if Tenant paid less than the actual Excess, then Tenant shall
promptly pay Landlord such deficiency.     (d) With respect to any calendar year
or partial calendar year in which the Building is not occupied to the extent of
ninety-five percent (95%) of the rentable area thereof, the Basic Cost for such
period shall, for the purposes hereof, be increased to the amount which would
have been incurred had the Building been occupied to the extent of ninety-five
percent (95%) of the rentable area thereof. In making the foregoing
determination and gross-up adjustment, only those cost components of the Basic
Cost actually incurred for such calendar year that are considered to be variable
costs under generally accepted accounting principles (i.e., those costs that
vary directly with the level of occupancy of the Building) shall be adjusted to
reflect the amount thereof that would have been incurred if the Building were
95% occupied for the entire calendar year. Such gross-up adjustment shall be
made separately with respect to each such item of cost on the basis that each
such item of cost varies with Building occupancy, as, for example and not by way
of limitation, on the basis of the number of tenant-occupied square feet of the
Building receiving janitorial services as to the cost of such services, and on
the basis of the number of floors served by elevators as to the cost of elevator
maintenance. If any such item of cost is subject to a contract for the provision
of such service, such adjustment shall be based upon the level of services and
the cost of such services under such contract. In no event shall the application
of the foregoing provisions result in any profit to Landlord.     e.
Notwithstanding anything to the contrary contained herein, in no event will the
amount per rentable square foot paid by Tenant for Controllable Basic Costs
increase by more than six percent (6%) over the amount of per rentable square
foot paid by Tenant for Controllable Basic Costs for the previous calendar year.
As used herein, the term "Controllable Basic Costs" means all items of Basic


32

--------------------------------------------------------------------------------



  Costs other than Uncontrollable Basic Costs. As used herein, the term
"Uncontrollable Basic Costs" means (i) all taxes and assessments and
governmental charges whether federal state, county or municipal, and whether
they be by taxing districts or authorities presently taxing or by others,
subsequently created or otherwise, and any other taxes and assessments
attributable to the Building (or its operation), and the grounds, parking areas,
driveways, and alleys around the Building, excluding, however, federal and state
taxes on income (ii) dues, taxes or assessments payable under covenants
applicable to the Land and the Building, (iii) cost of any insurance or
insurance related expense applicable to the Building and Landlord's personal
property used in connection therewith, and (iv) cost of all utilities, including
without limitation, the cost of water, sewer, trash removal, gas and telephone,
and (v) management fees associated with the Building calculated as a percentage
of gross revenues or as a fixed minimum rate.                        


33

--------------------------------------------------------------------------------



EXHIBIT E

PARKING

Tenant shall be permitted to use six (6) reserved vehicular parking spaces in
the parking lot associated with the Building (the "Parking Area") at a cost of
$00.00 per month per space. Tenant's use of all parking spaces shall be subject
to such terms, conditions and regulations as are from time to time charged or
applicable to patrons of the Parking Area, including, without limitation, the
terms and conditions of that certain Easement for Ingress and Egress and
Reciprocal Parking Agreement which encumbers the Land and which is recorded in
the Real Property Records of Tarrant County, Texas, as amended from time to
time. If, for any reason, Landlord fails or is unable to provide, or Tenant is
not permitted to use, all or any portion of the parking spaces to which it is
entitled hereunder, then Tenant's obligation to pay for such spaces shall be
abated for so long as Tenant does not have the use thereof; this abatement shall
be in full settlement of all claims that Tenant might otherwise have against
Landlord because of Landlord's failure or inability to provide Tenant with such
parking spaces. If Tenant sublets any portion of the Premises or assigns any of
its interest in this Lease, then the parking spaces allocated to Tenant
hereunder shall be reduced to the extent the ratio between the rentable square
feet of the Premises and the parking spaces granted to Tenant hereunder exceeds
the Building standard ratio of parking space per rentable square foot as
established by Landlord from time to time.

Tenant has initially been assigned space #1 in the covered parking next to the
Building and spaces #1, #2, #3, #23 and #24 in the canvas covered parking area.




34

--------------------------------------------------------------------------------



EXHIBIT F

SIGNAGE

Tenant's existing monument signage to remain in place throughout the Lease Term
and any renewal periods.







35

--------------------------------------------------------------------------------



EXHIBIT G

RENEWAL OPTION


Provided no Event of Default exists and Tenant is occupying the entire Premises
at the time of such election, and provided Tenant has provided financial
statements and Landlord has approved such, Tenant may renew this Lease for one
(1) additional period of eighty-four (84) months on mutually acceptable terms,
by delivering written notice of the exercise thereof to Landlord no later than
ninety (90) days before the expiration of the then existing Term. On or before
the commencement date of the extended Term in question, Landlord and Tenant
shall execute an amendment to this Lease or a replacement lease extending the
Terms as mutually agreed upon; however, Tenant shall have no further renewal
options unless expressly granted by Landlord in writing.

Tenant's rights under this Exhibit shall terminate if (i) this Lease or Tenant's
right to possession of the Premises is terminated, (ii) Tenant assigns any of
its interest in this Lease or sublets any portion of the Premises, or (iii)
Tenant fails to timely exercise its option under this Exhibit, time being of the
essence with respect to Tenant's exercise thereof. Tenant may not assign this
renewal option to any assignee of the Lease, nor may any sublessee or assignee
exercise this option. Tenant and Landlord shall promptly execute and deliver an
appropriate amendment of this Lease to evidence such terms following
commencement of the extended Term.





36

--------------------------------------------------------------------------------